   Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 1 of 11 PageID #: 640



                 IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           CHARLESTON DIVISION



IN RE: ETHICON, INC. PELVIC REPAIR              Master File No. 2:12-MD-02327
SYSTEM PRODUCTS LIABILITY                               MDL No. 2327
LITIGATION
_____________________________
                                                     Joseph R. Goodwin
This Document Relates To:                            U.S. District Judge

Cheryl Berden et al. v. Ethicon, Inc., et al.

Case No. 2:14-cv-21966



              Plaintiffs’ Opposition to Defendants’ Motion For
            Protective Order Regarding Mersilene Fact Discovery
     Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 2 of 11 PageID #: 641



I.      Introduction

        Defendants Ethicon, Inc. and Johnson & Johnson move for a protective order to

prohibit “any further fact discovery on Mersilene mesh.” Dkt. No. 35 at 1; No. 36; No.

37; No. 39; No. 40; No. 41. According to Defendants, because “[t]his MDL is in its final

stages” and “almost all existing cases have been named to a Wave or already remanded”

general fact discovery is closed. Dkt. No. 35 at 1. Other than this general observation as

to the status of this MDL, Defendants cite no Court order or any other evidence that

general fact discovery has closed in the Ethicon litigation. General fact discovery

continues in other MDLs, which have significantly fewer active cases than MDL 2327

and fewer mesh products at issue. As there is no Court order closing general fact

discovery, there is no basis to grant Defendants’ request for a protective order. Plaintiffs

in this case, along with the other plaintiffs with pending Mersilene cases, should not be

denied the opportunity, as Defendants would have it, to conduct general fact discovery,

especially the noticed depositions.

        Good cause does not exist for issuance of a protective order. So far Mersilene has

not been the focus of any general liability or causation discovery. On several occasions

Plaintiffs’ counsel has asked MDL leadership about the status of Mersilene discovery,

offered to assist in the work-up of the product, and after discovering the product had not

yet been worked up brought the issue to the Court’s attention. Declaration of Chris

Cantrell in Support of Opposition to Protective Order (“Cantrell Decl.”) ¶ 7. Under

similar circumstances, the Court granted in the Bard Wave 6 and 7 pool a motion to stay

Ajust and Alyte cases “until the parties [were] allowed sufficient time to conduct general

discovery on the Ajust and Alyte products.” In re C.R. Bard, Inc. Pelvic Repair Sys.

Prod. Liability Litig., MDL No. 2187, D.E. # 5143 at 1-2. Based on the Court’s actions

                                                2
    Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 3 of 11 PageID #: 642



regarding the Ajust and Alyte cases, Plaintiffs’ filed a similar motion requesting the

same relief, which the Court denied without written opinion. Dkt. No. 22. And since the

Court’s ruling on the Bard Ajust and Alyte cases, the Court has taken into account the

lack of general liability discovery concerning Coloplast and Mentor when determining

how the cases in the Coloplast MDL should be treated.

       Even without the benefit of Mersilene fact discovery, save some inadvertent

document production, Plaintiffs have still complied with and met all Wave 8 obligations

and deadlines in this case. Although, neither PTO #280 or #293, reference or seem to

contemplate general fact discovery in Wave 8 due to the discovery limitations, Plaintiffs’

counsel was unsure if the Court expected the Parties to complete general fact discovery

under the auspices of the Wave 8 Pretrial Orders. Cantrell Decl. ¶ 9. When asked via

letter whether general liability discovery of the Mersilene product was precluded under

Pretrial Order Nos. 280 and 293, Defendants refused to take a position. Cantrell Decl. ¶

9. Plaintiffs then served four deposition notices concerning Mersilene mesh and seeking

general fact discovery, which Defendants now seek to quash with a protective order

based in large part on the contention that the Wave 8 Pretrial Orders neither

contemplate nor allow for general fact discovery. Dkt. No. 35. Defendants, however, cite

no specific language from either Wave 8 Order to support their assertion.1

       Despite Plaintiffs’ good faith efforts to obtain general liability discovery on the

Mersilene mesh product—from both the Plaintiff Steering Committee and from

Defendants—Mersilene has not yet been worked up in this MDL. Cantrell Decl. ¶¶ 4-7,

10. Without the benefit of general fact discovery on the Mersilene mesh product,


1 Only eight days prior to Defendants’ Motion, Defendants’ refused to take a position on general fact
discovery despite Plaintiffs’ request. It appears Defendants have now crystalized their position through
the filing of the Motion for Protective Order. See Cantrell Decl. ¶ __

                                                       3
      Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 4 of 11 PageID #: 643



Plaintiffs Cheryl and Mark Berden will be unfairly prejudiced in the prosecution of their

claims, especially considering Defendant already have access to their own Mersilene

records and employees who know about the Mersilene product. Fairness dictates that

Plaintiffs should not be forced to litigate their Mersilene claims to trial until general fact

discovery is undertaken and completed. Defendants should be ordered to comply with

the noticed depositions.

II.      Argument

         A.    Defendants Fail to Meet their Heavy Burden for the Issuance of
               a Protective Order to Prevent the Noticed Depositions

         Protective orders should be “sparingly used and cautiously granted.” In re

American Med. Sys., Inc. Litig., 2016 WL 4411506, at *3 (S.D. W. Va. Aug. 17, 2016). A

“court’s customary reluctance to constrain discovery is heightened in the case of a

motion to prevent the taking of a deposition,” which is the discovery at issue here. See

id. As a consequence, Defendants’ “burden to show good cause for an order prohibiting

the taking of a deposition is especially heavy.” See id. As shown below, Defendants fail to

meet their “especially heavy” burden.

         B.    General Fact Discovery Is Not Closed

         Defendants contend “[g]eneral fact discovery in this MDL regarding the products

on the Short Form Complaint has been completed.” Dkt. No. 35 at 3. Defendants,

however, cite no Court order or any evidence to show general fact discovery has closed

in the Ethicon litigation. Instead Defendants surmise that the Pretrial Orders for Wave 8

“appear to contemplate” that general fact discovery has been completed. Id. In other

words, because the Pretrial Orders do not specifically discuss general fact discovery, the

Court must be saying, in Defendants’ view, that general Mersilene must be completed



                                                 4
   Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 5 of 11 PageID #: 644



and closed. Assumptions are not evidence, and Defendants fail to explain how their

conjecture can be reconciled with the fact the language in Pretrial Order Nos. 280 and

293 contain essentially the same language the Court has used in all prior Wave Docket

Control Orders. Although these prior Pretrial Orders included no reference to general

fact discovery, it is clear that general fact discovery on Ethicon products occurred and

Defendants made no argument such discovery was closed, as they do here. Without the

existence of a Court Order closing general fact discovery, Defendants’ request for a

protective order should be denied.

       Defendants’ argument for denying liability discovery to Plaintiffs, moreover, is

disingenuous given the defense has raised no objections so far about the process

undertaken to complete liability discovery for the more than dozen products at issue in

the Ethicon MDL. In this case, Plaintiffs’ leadership has performed general fact

discovery on the most numerous Ethicon products first and then moved onto discovery

on the less numerous products later. This is simple prioritizing, which is essential for an

MDL with tens of thousand of cases arising from injuries from more than a dozen of

Defendants’ products. So the fact there is a product, Mersilene, that has not yet

undergone general fact discovery is not surprising. Nor is it unique to the Ethicon MDL.

This very same issue exists in the Bard MDL, which commenced two years before this

litigation, with the Ajust and Alyte products.

       Nor have Defendants ever asserted the Mersilene cases do not belong in this

MDL by requesting the Court carve out and remand or transfer these cases. Plaintiffs’

counsel is unaware of any defense motion—until this one—asserting the Mersilene

product should be treated any differently than the other Ethicon products in this MDL.

To do so would raise questions about Defendants representations to the FDA in using

                                                 5
   Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 6 of 11 PageID #: 645



Mersilene as the predicate device for many of the transvaginal mesh products in this

MDL. See, e.g., Prolene Soft Polypropylene Mesh (K001122); Gynemesh Prolene

SoftMesh (K013718). Cantrell Decl. ¶ 3. Either Mersilene is “substantially equivalent” to

these products so that it can serve as the predicate device as Defendants represented to

the FDA or it isn’t.

       The fact that Mersilene mesh is often implanted abdominally or laparoscopically

does not render the product outside the MDL’s scope. Many other products that are

implanted abdominally or laparoscopically are being prosecuted in this MDL and the

other mesh MDLs. Cantrell Decl. ¶ 11-12. To the best of our knowledge, Defendants have

not sought to remove those from MDL 2327. And as the Ethicon MDL has progressed, it

is the characteristics of the mesh (pore size, weight, mono- or multi-filament) and not

the mode of implantation (transvaginal, transabdominal or laparoscopic) that seems to

be of greater importance to the performance and safety profile of the mesh. It’s no

wonder Defendants have settled Mersilene cases in this MDL, and those cases have been

subject to the 5% MDL assessment. Cantrell Decl. ¶ 11.

       Recently, the Plaintiff Steering Committee has served several general discovery

deposition notices in MDL 2327. See, e.g., In re Ethicon, Inc., MDL 2327, D.E. #6688,

6720. These depositions are not case specific but instead are noted to be taken on behalf

of all Plaintiffs in MDL 2327 and relate to a range of Ethicon products (Prolift, TVT,

TVT-O). Defendants have made no objection to these depositions so far. Nor have

Defendants moved for a protective order regarding these depositions, which only

underscores the lack of merit in their Motion for Protective Order here. Substantial

discovery is ongoing in MDL 2327, both general and case specific. Plaintiffs should not

be denied discovery on Mersilene.

                                               6
   Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 7 of 11 PageID #: 646



      In sum, Defendants can cite not a single Order from this Court to show liability

discovery has been closed. Actions in this case and other Ethicon cases show general

discovery is still ongoing in this MDL. Defendants have adduced no facts to support

their naked assertion that general fact discovery is somehow “closed” in MDL 2327.

      C.     Plaintiffs’ Counsel Acted Diligently and in Good Faith
             Concerning General Fact Discovery on Mersilene

      Defendants allege it “was the duty of Plaintiffs’ counsel to ensure that their case

was fully ‘worked up.’” Dkt. No. 35 at 3-4. Pretrial Order # 1, however, seems to prohibit

individual plaintiffs’ counsel from conducting this type general fact discovery. The very

purpose of an MDL would be undermined if individual counsel could undertake their

own general liability discovery. For this reason, Pretrial Order # 1 places the duty of

conducting general liability discovery on the Plaintiff Steering Committee.

      Moreover counsel for Plaintiffs understood until recently that Mersilene fact

discovery had been worked up by the Plaintiffs Steering Committee or was in the

process of being worked up. Cantrell Decl. ¶¶ 5-6. During a conference call with PSC

leadership a few weeks after the Wave 8 order was issued, leadership stated that all

products in Wave 8 had been worked up for liability and general causation. Id. Only

much later, after gaining access to the expert reports for Wave 8, did Plaintiffs’ counsel

learn Mersilene had not been worked up as previously represented. Id. It appears

leadership had confused Mersilene with another product, and simply misspoke when

initially indicating this product had been worked up. Cantrell Decl. ¶ 6. At this point,

counsel for Plaintiffs Mark and Cheryl Berden filed the Motion Requesting Mersilene

cases be removed from Wave 8, which was denied without opinion. Dkt. Nos. 10, 22.




                                               7
   Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 8 of 11 PageID #: 647



       In an earlier wave, Plaintiffs’ counsel had an opportunity to discuss Mersilene

general discovery with the Plaintiff Steering Committee after another Mersilene case

was added to an earlier Ethicon Wave. Cantrell Decl. ¶ 10. After that case was removed

from the Wave, we spoke to leadership and offered to assist in working up general

Mersilene discovery in any way needed. Id. At that time, the PSC was still working up

other products and had not conducted Mersilene discovery. Id. We offered to assist in

working up Mersilene when that time came. Id.

       As general fact discovery has not closed, the Court should allow Plaintiffs’ counsel

and/or the PSC to conduct general fact discovery on Mersilene.

       D.     Other Facts Show the Absence of Good Cause for a Protective
              Order

       Plaintiffs’ counsel has followed the Court’s protocol from Pretrial Order #1 and

previously requested the Plaintiff Steering Committee conduct general fact discovery on

Mersilene mesh. At least in part due to reasons stated herein and perhaps additional

reasons unknown to Plaintiffs’ counsel, discovery never occurred. Upon learning of this

oversight, Plaintiffs’ counsel asked the Court to stay this case or remove this case from

Wave 8 so that general fact discovery could be completed. Dkt. No. 10. Although the

Court denied Plaintiffs request, it never stated that no general liability discovery could

be taken in this case. Dkt. No. 22. Instead it is the defense that has sought to preclude

discovery in this case.

       At least fourteen different mesh and sling products are at issue in MDL 2327.

Such a large number of products made it impossible for a general liability workup of all

products to proceed simultaneously. This is true of other mesh MDLs as well. Indeed

the Court’s recent Order staying discovery and motion practice for Ajust and Alyte


                                                8
   Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 9 of 11 PageID #: 648



plaintiffs shows the same type of sequential general liability workup occurred in the

Bard MDL. See C.R. Bard Pretrial Order #276 at 2. While there are other Mersilene

cases in this MDL, the numbers are significantly lower than most of the other Ethicon

mesh products. As one would expect, the more common products were worked up first.

Defendants’ tardiness criticism (Dkt. No. 35), is simply unfounded and contrary to the

course of this litigation, the Court’s Orders regarding general liability discovery, and

Plaintiffs’ actions in the case. See, e.g., kt. No 10. These facts also show Defendants

cannot meet their heavy burden to show good cause for a protective order. Plaintiffs’

counsel and/or the Plaintiff Steering Committee should be permitted to conduct general

fact discovery on Mersilene mesh.

      E.     Ethicon Will Not Be Prejudiced by General Fact Discovery on
             Mersilene Mesh

      Defendants will not be prejudiced by having to engage in general fact discovery

over their Mersilene mesh product. There are still a significant number of unsettled

mesh cases that are not part of any current wave order meaning at least one more Wave

Order is to come. Defendants have known that dozens, if not hundreds, of Mersilene

cases were filed in this MDL. Mersilene is a product developed by Ethicon that has been

frequently used to treat both pelvic organ prolapse and stress urinary incontinence and

it was used as the predicate device for other POP products in this MDL. Therefore,

Ethicon can claim no prejudice from allowing Mersilene general fact discovery to

proceed.

       Contrary to Defendants’ contention that this MDL is in its “final stages,” much

work still remains to be done. Just recently Defendants were served with general fact

discovery demands and requests concerning other products in this litigation. For


                                              9
  Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 10 of 11 PageID #: 649



instance, Dkt. Nos. 6688 and 6720. Defendants have not moved for a protective order in

these instances, nor have they made blanket claims of general discovery being closed in

this MDL.

IV.   Conclusion

      For the above reasons, Defendants’ Motion for Protective Order should be

denied.

      Date: October 2, 2018                        Respectfully Submitted,



                                                   /s/    Chris Cantrell

                                                   DOYLE LOWTHER LLP
                                                   Chris W. Cantrell (SBN 290874)
                                                   William J. Doyle (SBN 188069)
                                                   John A. Lowther (SBN 207000)
                                                   4400 NE 77th Avenue, Suite 275
                                                   Vancouver, WA 98662
                                                   (360) 818-9320 phone
                                                   (360) 450-3116 fax
                                                   email:
                                                     ccantrell@doylelowther.com
                                                     bill@doylelowther.com
                                                     john@doylelowther.com

                                                   Attorneys for Plaintiffs




                                             10
  Case 2:14-cv-21966 Document 42 Filed 10/02/18 Page 11 of 11 PageID #: 650



                                   Certificate Of Service

      I hereby certify on October 2, 2018, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the CM/ECF participants registered to receive service in this MDL.



                                                Respectfully Submitted,

                                                /s/    Chris Cantrell



                                                DOYLE LOWTHER LLP

                                                Chris Cantrell, Esq.




                                               11
